Title: To Thomas Jefferson from Gabriel Christie, 16 February 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Balto. Feby 16th 1807
                        
                        Your letter of the 13th inst came to hand this day since which I have seen Mr. Lewis Pauscalt the owner of the Schooner Three Friends who informed me that she was hourly
                            expected to arrive here, He said that she was not out of time, as he was informed by a letter dated 5th octr last She
                            would proceed to Barcellona and Malaga previous to her departure for this Port.—
                        As Mr Pauscalt has no apprehensions respecting the safety of his Vessell, I hope you will not experience any
                            more disappointments, I presume the small Box of wine that was left under the care of the late Mr Purviance, and which I
                            forwarded to you got safe to hand. 
                  I have the Honor to be with great respect your obt. Srvt
                        
                            G Christie
                            
                        
                    